—Appeals by defendants from two judgments (one as to each defendant) of the County Court, Dutchess County (Aldrich, J.), both rendered April 29, 1982, convicting each of them of two counts of rape in the first degree, upon jury verdicts, and imposing sentences.
Judgments affirmed.
The trial court’s instructions to the jury were correct and thorough and defendants were proven guilty beyond a reasonable doubt. We have considered defendants’ other arguments and find them to be without merit. Thompson, J. P., O’Connor, Boyers and Lawrence, JJ., concur.